Citation Nr: 1615596	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a bilateral shin disorder.

3. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

4. Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 21, 2004, to June 17, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal. The Veteran timely appealed the decisions, and the Board remanded the issues in December 2014 for further evidentiary development and adjudication. 

The Veteran previously testified before the undersigned at a videoconference hearing in December 2013. A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes, as an initial matter, that the law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v Derwinski, 1 Vet App 180 (1991).  In the present case, the Veteran has not been service connected for any disabilities.  However, her claims for service connection are being remanded for additional development.  As her claims for a TDIU and DEA benefits are based on service-connected disabilities, the Board cannot proceed with those claims until there has been final adjudication of the Veteran's service connection claims.  Thus, adjudication of the TDIU and DEA claims will be held in abeyance pending further development and adjudication of the Veteran's claims of entitlement to service connection.

The Board further notes that the Veteran was previously represented in this matter by attorney Kenneth La Van, who moved to withdraw his representation in September 2015.  The Board subsequently sent the Veteran a letter to clarify his desire for continued representation.  In the letter, the Board specified that if the Veteran did not respond to the Board's letter within 30 days, the Board would assume that the Veteran wished to represent himself and would resume review of his appeal.  Therefore, since the Veteran did not respond to the Board's letter within 30 days of the letter's date, the Board finds that this may be interpreted as an indication that the Veteran now wishes to represent himself in this matter, and there is no longer any need to rule on the attorney's motion to withdraw.  As a courtesy to the attorney, he should be advised of the Veteran's actions in this regard.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Review of service treatment records reflects that the Veteran was seen for bilateral hip and shin conditions, although her complaints primarily concerned the right lower extremity.  Diagnoses, confirmed by bone scans conducted in February and June 2004, included bilateral tibial stress fractures and right lower extremity shin splints.  She received an entry level separation in June 2004 for a right acetabulum stress fracture, which was confirmed by a bone scan conducted that same month.  Similarly, post-service treatment records reflect treatment for bilateral hip complaints, although X-ray of the left hip was interpreted as normal in October 2008.  She was found to have right hip pain and imitation of motion in December 2013, at which time she was diagnosed with enthesopathy of the right hip.

At the December 2013 personal hearing, the Veteran testified that she was very active prior to service, but after suffering bilateral tibial stress fractures during service, she had experienced ongoing problems. She stated that she had used crutches during service, and while her left hip problems resolved, her right hip problems did not. She stated that since service she had continually experienced constant pain in the right hip, which audibly popped when she shifted positions. She reported that she was in pain even when sitting and was unable to stand for any length of time, causing her to lose a job as a cashier due to her inability to stand at a register. She walked with a limp to accommodate her pain.

Pursuant to the Board's December 2014 remand, the Veteran underwent VA examination in June 2015. Report of the examination reflects that the Veteran reported having experienced constant pain in both hips and shins since service, when she was put on crutches to treat her bilateral tibial stress fractures.  Physical examination found full range of motion of both hips, although the examiner observed pain on motion, particularly on the right.  No lower extremity pain, limitation of any motion, or other symptoms were observed.  No x-rays of the hips or shins were conducted.  The examiner diagnosed bilateral hip strains, stating that a "more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."  She further found there to be "no objective evidence of pathology" of any shin disorder and assigned no diagnosis of any shin disability.  In her examination report, the examiner noted that the Veteran took pain medication during the examination and reported pain relief within five minutes of taking the medicine, which she stated was "doubtful" due to the length of time normally required for medication to enter the bloodstream.  The examiner found it less likely than not that any current hip disorder was related to the Veteran's time in service, reasoning that her reported symptoms were "incongruent" with common hip disorders and that hip strains are generally acute disorders unrelated to chronic pathologic orthopedic disease.  However, in so finding, the examiner failed to discuss the June 2004 bone scan that clearly found the Veteran to have a right acetabulum stress fracture.  Further, no x-rays of the Veteran's hips or shins were conducted at the time of the June 2015 VA examination, calling into question the examiner's finding that there was "no objective data" to support a diagnosis. 

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as symptomatology she experienced either in service or currently.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  She, however, cannot testify about a diagnosis or the etiology of a complex orthopedic disorder.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the June 2015 examiner did not consider the June 2004 bone scan that clearly shows the Veteran to have had a right acetabulum stress fracture-the very disability for which she was medically separated from service later that same month.  It further appears that the examiner did not consider the Veteran's statements concerning continuity of orthopedic symptomatology from her in-service injuries to the present.  The Board finds these contentions credible, as the Veteran has consistently provided similar testimony and experienced audible popping of her hip during the December 2013 hearing before the undersigned.  In addition, the Board notes that the June 2015 VA examiner did not conduct x-rays of the Veteran's hips or shins, which could have provided further evidence concerning any potentially extant orthopedic problems. 

Thus, the Board finds that there is insufficient medical evidence on file to make a decision on these issues and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed bilateral hip and bilateral shin disorders.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified medical professional-a different examiner from the examiner who conducted the June 2015 VA examination-who must review the Veteran's claims file and her assertions, conduct a full physical examination of the Veteran's hips and shins, including x-rays, and provide a diagnosis for each hip and shin disorder she current experiences.  For each diagnosis assigned, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty.  The Veteran's in-service complaints of bilateral shin and right hip pain, including the June 2004 bone scan reflecting a right acetabulum stress fracture, her post-service complaints of bilateral hip and shin pain, and her credible contentions regarding continuity of symptomatology, must be discussed in the context of any negative opinion.  Such opinions are needed to fully and fairly evaluate the claims of service connection for a bilateral hip disorder and a bilateral shin disorder.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination of her hips and shins with a VA examiner other than the examiner who conducted the June 2015 examination and advise her that failure to appear for any examination, without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The examiner must review the Veteran's claims file and test results, examine the Veteran, conduct x-rays of her hips and shins, and assign a diagnosis for each hip and shin disorder she currently experiences.  For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's time in service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the multiple in-service and post-service complaints of hip and shin pain, including, in particular, the June 2004 bone scan showing a right acetabulum stress fracture and the in-service diagnoses of bilateral tibial stress fractures.  The examiner must also discuss the Veteran's credible contentions concerning the in-service onset and continuity of bilateral hip and shin symptoms in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


